Exhibit 10.10
 
(Revised June 22, 2007)
CONSENT, WAIVER AND AMENDMENT AGREEMENT
(Convertible Debentures)
 
This Consent, Waiver and Amendment Agreement (this “Agreement”) is entered into
as of June 22, 2007, by and between each of the undersigned purchasers, acting
individually (individually a “Purchaser” and collectively the “Purchasers”), and
Viking Systems, Inc., a Delaware corporation (the “Company”).
 
Pursuant to a securities purchase agreement dated February 24, 2007 among the
Company and the Purchasers (the “Purchase Agreement”), the Purchasers were
issued secured convertible debentures (the “Debentures”) and warrants (the
“Warrants”) to purchase shares of Common Stock, par value $.001 per share (the
“Common Stock”) and in the individual amounts set forth below such Purchaser’s
name on the signature pages to the Purchase Agreement;
 
The Company and the Purchasers desire to provide for the issuance of shares of
the Company’s common stock to the purchasers for (i) the payment of Liquidated
Damages related to registration rights matters; and (ii) the payment of accrued
interest.
 
The Company and Purchasers desire to amend certain terms of the Transaction
Documents and waive certain provisions and other matters contained in the
Transaction Documents.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Purchasers and the Company agree as follows:


ARTICLE I
DEFINITIONS

 
Section 1. Definitions. Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the Purchase Agreement.


ARTICLE II
AMENDMENTS AND OTHER AGREEMENTS

 
Section 2.1 Consent, Waivers and other Agreements.
 
a) The Transaction Documents provide that the Company shall file various
registration statements to register the Registrable Securities as defined in the
Registration Rights Agreement).  The Company has not filed a registration
statement as to the shares underlying the Debentures and the Warrants (the
“Unregistered Shares”) issued pursuant to the Transaction Documents.  The
Purchasers hereby agree to waive the requirements of Section 2(c) of the
Registration Rights Agreement, and agree that the Company shall not be required
to file a Registration Statement with the Commission seeking to register any of
the Unregistered Shares for resale by the Purchasers prior to (i) the later of
July 31, 2007 or (ii) unless and until it receives a written request (a “Demand
Notice”, and the registration statement to be filed in connection therewith, a
“Demand Registration”) by the Purchasers holding a majority or more of the
Registrable Securities. For clarity, in connection with any Demand Registration,
the “Filing Date” for purposes of the Registration Rights Agreement shall be the
30th calendar day following the date of the Demand Notice and the “Effectiveness
Date” shall be the 120th calendar day following the Demand Notice.
 
 
 

--------------------------------------------------------------------------------

 
b) Each Purchaser, severally, and not jointly with the other Purchasers, hereby
agrees that in lieu of the payment of (i) accrued but unpaid cash Liquidated
Damages under Section 2(b) of the Registration Rights Agreement as to the
Unregistered Shares in the amounts set forth on Schedule A hereto; (ii) the
payment of accrued interest on the Debentures in the amounts set forth on
Schedule A hereto; and (iii) for the other consideration given to the Purchasers
hereunder, each Purchaser agrees to accept, and the Company agrees to issue to
the Purchasers, an aggregate of 2,389,570 shares of Common Stock (“Liquidated
Damages and Interest Shares”), subject to adjustment for reverse and forward
stock splits and the like).  Each Purchaser shall receive a number of Liquidated
Damages and Interest Shares set forth on Schedule A hereto.
 
Section 2.2 Effect on Transaction Documents. The foregoing consents and waivers
are given solely in respect of the matters described herein. Except as expressly
set forth herein, all of the terms and conditions of the Transaction Documents
shall continue in full force and effect after the execution of this Agreement,
and shall not be in any way changed, modified or superseded by the terms set
forth herein. This Agreement shall not constitute a novation or satisfaction and
accord of any Transaction Document.
 
Section 2.3. Waiver of Certain Breaches.  The Transaction Documents contain
numerous provisions which require the Company to take certain actions or refrain
from taking certain actions (“Requirements”).  Some of the Requirements require
that Company take certain actions within prescribed time periods.  The Company
is aware that it has not complied in all respects with the Requirements.  Each
Purchaser hereby waives any breach of the Transaction Documents with respect to
the Requirements set forth on Exhibit A attached hereto and by this reference
made a part hereof.


ARTICLE III
MISCELLANEOUS

 
Section 3.1 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made in accordance with
the provisions of the Purchase Agreement.
 
Section 3.2 Survival. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Agreement or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.


 
 

--------------------------------------------------------------------------------

 
Section 3.3 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
Section 3.4 Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
Section 3.5 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the Purchase Agreement.
 
Section 3.6 Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
Section 3.7 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
Section 3.8 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchasers hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
 
Section 3.9 Termination.  This Agreement may be terminated by any Purchaser, as
to such Purchaser’s obligations hereunder, by written notice to the other
parties, if the transactions contemplated hereunder are not effective on or
before July 31, 2007.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 


VIKING SYSTEMS, INC.
 


By:__________________________________________
     Name: Donald E. Tucker
     Title: President and CEO
 
 
 
 

--------------------------------------------------------------------------------

 
[PURCHASER SIGNATURE PAGES TO VKSY   AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: ________________________________________________________
 
Signature of Authorized Signatory of Purchaser:
__________________________________
 
Name of Authorized Signatory: ________________________________________________
 
Title of Authorized Signatory: _________________________________________________
 
Email Address of Purchaser:___________________________________________________



